Citation Nr: 1758353	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-47 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left-eye disorder.

2.  Entitlement to service connection for a left-foot disorder, to include as secondary to the service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease.

3.  Entitlement to an initial compensable disability rating for residuals of right-fourth-finger fracture.


REPRESENTATION

The Veteran represented by:  John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2001 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran did not request a Board hearing.

The Board remanded all or some of these claims for development in June 2014, November 2014, April 2017, and September 2017.  In its June 2014 decision, the Board remanded the Veteran's claims for entitlement to service connection for left-foot disorder and an increased initial rating for his service-connected right-fourth-finger disorder.  This case was again before the Board in November 2015, when the above-noted claims were denied.  The Veteran appealed the denials and in October 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) relative to those issues.  These matters are now before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The issues of entitlement to service connection for a left-foot disorder, to include as secondary to the service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease and entitlement to an initial compensable disability rating for residuals of right-fourth-finger fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The medical evidence establishes that there is no current left-eye disability.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions. 

In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand of the claim for service connection for a left-eye disorder.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The issue of the sufficiency of compliance with previous remands for the remaining two claims in this appeal will be discussed in the REMAND portion of this decision.




Service Connection 

In March 2008, the Veteran submitted a claim for, inter alia, entitlement to service connection for a left eye ulcer with scarring.  He specifically noted on his application that his disability began on August 26, 2005.

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for disability that is proximately due to, the result of or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Left-eye disorder 

The Veteran's service treatment records (STRs) indicate that on an undated Health  Questionnaire, the Veteran answered "NO" to whether he had a history of eye problems or diseases.  In an August 2001 Report of Medical History, the category for eyes was checked as "NORMAL."  Current or past eye trouble and loss of vision were marked as "NO."  A January 2002 Report had "Eye trouble" checked off as "NO."

A July 2002 Overseas Screening examination indicated "NO" for eye trouble  and noted the Veteran's near-sightedness.  An October 2002 Report of Medical History also indicated "NO" for eye trouble.  The Veteran underwent a routine eye examination in November 2002, in which categories, including eye injury and eye disease/degeneration were checked off to indicate  "NO."   To the question of whether the Veteran was experiencing any eye pain, "NO" was again indicated.  Further examination indicated the Veteran exhibited a decrease in distance vision and therefore needed an adjusted prescription for his glasses, but otherwise had good ocular health in both eyes.

A March 2004 physical therapy consultation for the Veteran's back contains a handwritten note stating, "[l]eft eye ulcer w/ scar."  In September and October 2004, the Veteran's eye examinations indicated myopia, consistent with his ongoing prescription for glasses, with distance visual acuities of 20/70 for the right and left eyes and near visual acuities of 20/20 for the right and left eyes.  A November 2004 physical examination noted the Veteran's eyes as "NML" for normal.

The Veteran presented in August 2005 with what appeared to be a left-eye infection with symptoms of itchiness ongoing for 12 hours.  Approximately nine days later, he reported left-eye pain and was diagnosed with a corneal ulcer.  Later in the month, Dr. J.R.L., a doctor of optometry, still noted eye pain and detected a "white spot" or "overlying stain" on the eye.  However, Dr. J.R.L. assessed the Veteran's condition as responding well to medications.  His subsequent assessment that month stated "[c]orneal ulcer OS [left eye] - resolved." 

The Veteran's August 2006 eye examination with Dr. J.R.L. recorded visual acuities consistent with the Veteran's myopia and noted no pain or significant disease, injury or surgery to the Veteran's eyes.  However, a faint scar was detected on the iris of the left eye. 

In the October 2007 Chronological History of Medical Care for the U.S.S. Emory S. Land, the ship's Medical Officer noted the Veteran's history of "eye ulcer 2004 treatment."  December 2007 eye examination notes mention the Veteran's corneal ulcer and its uncertain origin and also noted faint scarring, but in the right eye.  To current or past history of eye trouble, 'YES" was marked, but loss of vision was marked "NO."  Nonetheless, upon physical examination, the Veteran eyes were checked off as normal.
 
A review of systems included no worsening vision; no difficulty seeing at night; no flashing lights; and some floaters noticed for years, with no change in size or frequency and noticed only occasionally.  There was no diplopia; no dryness of the eyes; no itching of the eyes; no photophobia; and no red eyes.  The Veteran's examination indicated normal vision for near vision and abnormal vision for distances, consistent with his myopia.  His visual assessment included eyelids, conjunctiva, anterior chamber, uveal tract, and lens all without abnormalities.  In addition, the Veteran's "eye ulcer" was noted as now three years past; however, his cornea was noted currently as normal.   

In January 2008, the Veteran's eye examination indicated normal vision for near vision and abnormal vision for distances, consistent with his myopia.  His visual assessment included eyelids, conjunctiva, anterior chamber, uveal tract, and lens all without abnormalities.  Once again, his cornea was noted as normal.

After service, specifically two months after his separation from service, the Veteran's VA treatment notes contain an April 2008 General Medical VA examination at the Omaha VA Medical Center, in which the review of systems of the Veteran's left eye, notes no symptoms for each eye and no "other left-eye symptom(s)."  In testing the reaction of pupils to light and accommodations, the left eye was normal.  The gross visual field assessment indicated normal for each eye.  In regard to other abnormality of the fundus, lids, eyebrows, and conjunctivae, etc., there was none for each eye.

In January 2011, the Veteran underwent an eye examination at Lincoln VA Medical Center, in which the Veteran's history of "'ulcer' left eye circa 2003" was noted.   His visual acuity results indicated his near-sightedness.  His extraocular muscles for both eyes were noted as full.  

His visual field was within normal limits for each eye.  The slit-lamp examination indicated within normal limits for external areas; lids and lashes were clear for both eyes; conjunctiva were clear for both eyes; the anterior chambers were noted as "DQ" (deep and quiet); the iris was flat and intact for both eyes; the lens was clear for both eyes; the anterior vitreous membrane was "quiet" for both eyes; and the cornea was noted as clear for both eyes.

The fundus examination (view of the inner surfaces of the eye) showed the vitreous membrane to be clear for both eyes; the disc was pink and distinct for each eye; the "cup-to-disc" ratio in centimeters was 0.45 for the right eye and 0.5 for the left; the macula for both eyes was flat and clear; the vessels were of normal caliber for both eyes; the peripheries for both eyes were flat and intact, with no holes or tears in the entire circumference.  The Veteran's ocular health was stated as within normal limits for both eyes.

In October 2017, a VA examiner undertook a review of the Veteran claims file and opined that the review of the record from 2005 indicates that it is more likely than not that the Veteran had a small left-eye corneal ulcer in 2005.  He added that this appears to have healed and has not left any specific residual, based on the January 2011 eye examination at Lincoln VA Medical Center and there is no evidence to support true aggravation.  The October 2017 VA examiner further explained that the Veteran's 2005 small left-eye corneal ulcer was seen, treated and monitored; however, the January 2011 VA eye examination shows a normal bilateral eye examination without evidence of corneal ulcer or residual.  He re-stated his findings that the Veteran had a left-eye corneal ulcer in service, it subsequently healed, it caused no residual, and, consequently, there is currently no diagnosis related to the 2005 corneal ulcer.

As stated earlier in this decision, to establish service connection, there must be a current disability, the in-service existence of the disease or injury and a nexus between them.

As indicated above, the STRs show the Veteran's 2005 complaint of and treatment for eye pain and its diagnosis of left-eye corneal ulcer.  Indeed, the in-service records appear to indicate treatment and identification of that condition as early as March 2004.

The Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board cannot make a finding as to the course of the in-service disorder in terms of healing or developing further symptoms or complications.  However, the Board can and will make findings of fact and assess and weigh the evidence accordingly.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  See also 38 U.S.C. § 7104 (a).

What is factually certain from the record is that in the January 2011 eye examination at the Lincoln VA Medical Center, the attending examiner did not detect signs of a left-eye corneal ulcer or a related disorder, nor does any such finding appear in notes, findings or diagnoses.  The attending examiner is designated in the examination notes as an optometrist and the Board must conclude that, given her qualifications, she would have noted, discussed and possibly diagnosed any left-eye disorder, to include a corneal ulcer or residual damage, upon identifying it.  

Moreover, the General Medical VA examination in April 2008 did not identify a left-eye disorder.  As it is, the April 2008 VA examiner is the same VA examiner who reviewed the Veteran's record in October 2017 and rendered an opinion that the Veteran's corneal ulcer had healed and explained that there is currently no diagnosis related to the 2005 corneal ulcer.  The January 2011 examination effectively corroborates and supports his April 2008 findings and his October 2017 opinion.

From this evidence, the Board accordingly finds that there is no current disability of the left eye and, therefore, there cannot be a direct relationship to any in-service disease or injury. 

Conclusion 

The Board has carefully reviewed and considered the Veteran's reports during examinations, as they appear throughout the record.  This has assisted the Board in understanding better the nature and development of the Veteran's disability.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately findings pertaining a left-eye disorder or its relation to service, as this requires highly specialized knowledge and training.  38  C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As already stated, the Board cannot substitute its own judgment for those of medical professionals.  Rather, the Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications in the contemporaneous evidence of a nexus to service, it must rely on medical findings and opinions to establish service connection with a current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons already stated and based on the findings made in the April 2008 General Medical  VA examination and the eye examination at Lincoln VA in January 2011, as well as the opinion of the October 2017 VA examiner, the Board finds the record does not contain competent medical findings, an adequate opinion or a supporting rationale which establish a current left-eye disability and, therefore, service connection cannot be established.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a left-eye disorder is denied.


REMAND

Left-foot Disorder 

The JMPR identified an error of the Board in relying on a VA examination which it had previously deemed inadequate when, in its November 2015 decision, it denied the Veteran's claim of entitlement to service connection for a left-foot disability, to include as secondary to the service-connected mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease.  In April 2017, in compliance with the Court's remand, the Board remanded this claim for a VA examination.  

However, the Board also notes that the Court's remand under the terms of the JMPR has directed that the new VA examination comply with the directives of the "prior remand," which would be the Board's November 2014 remand.  That remand required the VA examiner specifically to include x-ray imaging in order to determine whether a disorder of the left foot was caused or permanently aggravated beyond normal progression by a service-connected disability, to include spine disabilities.  Additionally, the VA examiner was specifically directed to note a review of the Veteran's service treatment records (STRs), as well as his lay statements which indicate symptoms of a balance disorder since his period of active duty, and comment on the significance of the STRs and lay statements.  

A review of the June 2017 Disability Benefits Questionnaire (DBQ) for foot conditions has revealed that the June 2017 VA examiner, although indicting he had reviewed the Veteran's claims file, did not specifically "note" that he had reviewed the Veteran's STRs and did not comment on them.  Moreover, the June 2017 VA examiner did not indicate if he had reviewed the Veteran's lay statements addressing a balance disorder since active duty and he did not comment on them.  Furthermore, the June 2017 VA examiner did not include x-rays in his examination, as specifically directed.  

The June 2017 VA examination neither complied with the Board's April 2017 remand directives, nor with the terms of the JMPR, which incorporated by reference the Board's November 2014 remand directives.  For these reasons, a remand is necessary for an adequate VA examination.

Initial Rating for Residuals of Right-fourth-finger Fracture

In his brief to the Court, the Veteran indicated his March 2012 VA examination was insufficient to assess fully his finger disability, because that the examination failed to conduct x-rays of his finger.  The Veteran's representative asserted that the Veteran might qualify for a compensable disability rating under the degenerative arthritis diagnostic code, as he further asserts that the Veteran's fourth finger joints constitute a group of minor joints.  Based on the terms of the September 2016 JMPR, the Veteran must be provided with a new examination which includes x-rays of his right hand.  

In response to the terms of the Court's remand under the terms of the JMPR, the Board's April 2017 remand directed that a new VA examination be conducted, once again specifically directing that x-rays be performed, as they would be necessary to detect and document the advent or development of arthritis.  Once again, the June 2017 VA examiner did not comply with this directive.

Additionally, the Court, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), in regard to findings and opinions concerning flare-ups, stated that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation and therefore must ascertain adequate information of frequency, duration, characteristics, severity, or functional loss regarding a veteran's flares by alternative means.  Under Sharp, the October 2017 VA examination is inadequate, as the VA examiner did not look to findings in the record, use his professional knowledge and judgment or elicit responses from the Veteran in order to provide an estimate of functional loss during flare-ups, but determined he could not render an opinion because he would be "resorting to mere speculation."  

The June 2017 VA examination neither complied with the Board's April 2017 remand directive, nor with the terms of the JMPR, and it further fails under Sharp for the reasons just stated.  For all of these reasons, a remand is necessary for an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's left-foot disorder and his residuals of a right-fourth-finger fracture disorder at any VA facility and by any private treatment provider since the last submission of a medical document to the claims file.    

Obtain any records pertaining to the above requests which have not yet been associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After completing the preceding development in above paragraphs, but whether or not records are obtained, arrange for examinations for left-foot disorder and right-fourth-finger fracture disorder with an examiner(s) with specializations to make findings for those disorders. 

The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

3.  The examiner(s) is/are requested to provide findings and diagnoses as to the nature, progression and current severity of those disorders.  The examination(s) should include range of motion findings, which are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive ranges of motion, both weight and non-weight-bearing and, if applicable, providing findings for any opposite undamaged joint.

In regard to any DBQ question asking for a description of functional limitation due to pain, weakness, fatigability, or incoordination during flare-ups, the examiner shall inquire as to periods of flare-up, and note the frequency, severity, and duration of any such flare-ups from the Veteran.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  In regard to the left-foot disorder, the examiner should specifically note a review of the Veteran's service treatment records, as well as his lay statements which indicate symptoms of a balance disorder since his period of active duty, and comment on the significance of both.  All appropriate testing should be conducted, specifically to include x-ray imaging.  

The examiner shall provide an opinion as to the following:

Whether it is at least as likely as not that any currently-diagnosed left-foot disorder is (a) proximately due to or the result of  any other currently service-connected disability or (b) aggravated or permanently worsened by a service-connected disability, to include spine disabilities.  If it is determined that a left-foot disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner is further requested to acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's left-foot disorder, to include any of the lay statements and any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to treatment providers, as they appear throughout the record, with particular attention to statements or reports of balance problems since active duty service.  

The examiner must provide a complete rationale for all opinions.  If an opinion cannot be made without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  In regard to the right-fourth-finger fracture disorder, all appropriate testing should be conducted, specifically to include x-ray imaging.  

The examiner shall provide an opinion as to the as to the nature, progression and current severity of the disorder, specifically addressing (a) whether the Veterans' right fourth finger is a group of minor joints and why or why not this may be so; (b) whether the Veteran's right-fourth-finger disorder is worsening; and (c) whether there is evidence of arthritis, as may be indicated by x-rays or upon examination.  

The examiner is further requested to acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's right-fourth-finger fracture disorder, to include his lay statements and any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to treatment providers, as they appear throughout the record.  

The examiner must provide a complete rationale for all opinions.  If an opinion cannot be made without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all VA examiners have documented their consideration of the entire claims file and any relevant records in VBMS and Legacy Content Manager Documents (LCMD) (formerly Virtual VA).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ should provide the Veteran with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     


The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


